Title: Memorandum on Cabinet Meeting, 7 June 1814
From: Madison, James
To: 


        In Cabinet June 7. 1814—present J. Monroe, G.W. Campbell Genl. Armstrong W. Jones. R. Rush. The subject, the opening of the Campaign.
        
          1. determined, nem-con: on an expedition into L. Huron, of 4 or 5 vessels, and 800, or 1000 troops—the first object to occupy Machedash & St. Josephs—leaving abt. 500 to hold at least the former.
          2. do. nem-con. (except Mr. Monroe who did not positively oppose but thought the measure hazardous) on an expedition, with the forces under Genl. Brown, from L. Erie, near long Point, to Burlington Heights, preparatory to further operations for reducing the Peninsula, & proceding towards York, &c; the expedition to depend on Comodore Chauncy’s getting the Command of the L: without wch. supplies could not be secured; and with which they might be conveyed safely by water from Depots on the S. side of L. Ontario.
          3. do. nem-con. 14 or 15. Armed Boats. to be built at Sacket’s Harbour to command the St. Laurence under protection of posts to be supplied by detachments from Izard’s command; and so as to intercept the water communication between Montreal & Kingston.
          4. do. nem: con: the main force under Izard, to make demonstrations towards Montreal, as a diversion of the Eny. from operations westward—& affording a chance of compelling Prevost to fight disadvantageously, or break up his connection with L. Champlain.
        
      